El Juez Asociado Sb. Wolt?,
emitió la opinión del tribunal.
Los apelantes, deseando constituir, según alegan, una aso-ciación que no tiene por objeto un beneficio pecuniario, pre-sentaron sus artículos de incorporación al demandado, el Secretario Ejecutivo de Puerto Eico, quien rehusó expedir certificado, porque, según alegó, dichos artículos de incor-poración eran contrarios a la ley en cuanto a los particulares referentes a la creación, representación y liquidación del capital o haber de la corporación; también en cuanto a la limitación de votos a los fundadores de la asociación, y también en tanto en cuanto dichos artículos proveen respecto a votos por dele-gación.
La controversia principal ha sido sostenida en cuanto a la interpretación del artículo 12 de la Ley No. 22 de 1911 “para incorporar asociaciones que no tengan por objeto be-neficios pecuniarios.” ■ Dicho artículo provee como sigue:
“Artículo 12. — Otras disposiciones que podrán aplicarse. — Las-disposiciones de los artículos 34, 39, 51, 54, 55, 56, 57, 58, 59, 60, 61 y 62 del Código Civil, serán aplicables a las asociaciones que no ten-gan por objeto un beneficio pecuniario, con las modificaciones que' fueren necesarias por el hecho de que dichas asociaciones carecen de-capital social por acciones y están compuestas de asociados y no de-accionistas.”
*577Mantienese por el demandado que el No. II de dichos artículos viola el expresado artículo, en cnanto provee la formación, de nn capital por acciones. La cláusula alegada es como sigue:
‘ ‘ Serán socios fundadores aquellos médicos que sean admitidos por la Junta Directiva y que contribuyan con la suma mínima de cin-cuenta dollaRS, o sus múltiplos, al fondo o capital de la asociación,, para los fines de la misma, constituyendo cada cincuenta dollars sa-tisfechos una acción representativa del expresado capital, o de los bienes que adquiera la asociación * * #. A cada socio fundador-se le librará un título que le acredite como tal, autorizado con las-, firmas del presidente y secretario de la asociación y librado bajo el sello de la misma, en el que se hará constar el nombre, apellido y residencia del socio, el número y valor de las acciones que haya sa-tisfecho, y la fecha de la expedición del título, el que se ajustará a la forma, y podrá contener las demás circunstancias, que acordare la junta directiva. * * *
“Los títulos de socios fundadores SERÁN intrasmisibles por acto inter-vivos, dabán derecho a un solo voto a su tenedor, irrespecti-vamente del número de acciones que comprendan, y serán librados de un libro talonario que llevará el secretario de la asociación, hacién-dose constar en el talón el nombre, apellido y residencia del socio, el número y montante de las acciones satisfechas, así como la fecha de la expedición del título, debiendo dejarse un espacio en blanco' para anotar la cancelación del título y el libramiento de otro en su lugar, cuando algún socio fundador tomare y pagare mayor número de acciones, SEGÚN aquí se depinen, de las que especifique su título o certificado.
“En caso de disolución y liquidación de esta asociación, .sólo par-ticiparán en el activo o bienes de la misma, después del pago de las deudas, que hubieren, los socios fundadores en proporción al número de acciones que comprenda o mencione el título de cada cual.”
Convenimos con los apelantes en que lo que ellos confieren a sus miembros no son acciones en el ordinario sentido de la palabra y que la asociación solamente tiene capital en el sentido en que cualquier asociación que tiene fondos debe tener capital. No se ha provisto capital por acciones. La condición de los socios fundadores es más bien la de un nú-mero de condueños, que contribuyen a los fondos de la aso-*578dación y son protegidos y garantizados de acuerdo con el alcance de sus contribuciones.
Además, no vemos que el artículo 12 contenga prohibición alguna. Quizás presume que las asociaciones corrientes que no tienen por fin un beneficio pecuniario no tienen capital .•social, pero sólo advierte al Secretario que debe hacer con-cesiones por la variedad que hay entre las corporaciones.
Estamos corroborados en esta opinión por el espíritu de la ley en su totalidad. Su fin principal es la incorporación sde asociaciones que no tienen un fin pecuniario. No se alega ni siquiera se sugiere que la asociación que se proyecta tenga algún otro fin. Las cláusulas niegan semejante supuesto. Es una asociación de médicos con fines científicos.
Los artículos 2 y 3 de la ley disponen lo siguiente:
“Artículo 2. — Formación•, Certificado de Incorporación. — Cinco o' más personas que deseen asociarse para fines científicos, literarios, artísticos, políticos, religiosos, fraternales, benéficos, educativos, de recreo, o cualesquiera otros lícitos, que no tengan por objeto un be-neficio' pecuniario, podrán hacer, firmar y reconocer ante un notario u otro funcionario autorizado para tomar y certificar reconocimien-tos, y presentar para su archivo en la oficina del Secretario de Puerto Rico, un certificado en el cual se hará constar:
“Primero, El nombre o título por el cual ha de ser reconocida legalmente la asociación, pero no se adoptará ningún nombre que esté ya usando otra corporación o asociación o que sea a él tan parecido que pueda dar lugar a confusión o incertidumbre, ni se inscribirá ningún nombre que pueda dar lugar a que se engañe al público en lo concerniente a los fines o alcance de cualquiera de esas’asociaciones.
“Segundo. El sitio donde haya de establecerse la oficina principal de la asociación en la isla de Puerto Rico.
“Tercero.- — El período por el cual se constituye, si su duración es-tuviera limitada.
“Cuarlo. El fin o fines para que se organiza la asociación.
“Quinto. Los nombres y dirección postal de los incorporadores.
“Sexto. El número de sus síndicos o directores, que no será me-nor de cinco.
“Séptimo. Los requisitos y condiciones necesarios para ingresar como socio.
*579“Octavo. Los recursos con que la asociación cuenta o con que se proponga atender a sus gastos.
“Dicho certificado contendrá los artículos de incorporación de la sociedad, asociación o club.
“Artículo 3. — -El Certificado Podrá Contener Otras ' Disposicio-nes. — Si los ineorporadores así lo desean el certificado podrá contener disposiciones determinando las condiciones que ban de reunir los ofi-ciales o cualquiera otra cláusula para la dirección y gobierno de los negocios de la asociación, así como cualquier limitación o reglamenta-ción de las facultades de los oficiales de la asociación que los ineorpo-radores quieran insertar, siempre que no estuvieren en contradicción de la ley.”
Estos artículos son una completa determinación de facul-tades a cualquier asociación no para fines pecuniarios, para organizarse y regular la admisión de socios en cualquier forma que no sea inconsistente con las leyes generales de Puerto Eico. Si hubiera algo en la sección 12 que fuera lige-ramente inconsistente, no podría prevalecer contra el obje-tivo general de la ley.
Nadie está obligado a entrar en la asociación y por tanto no hace diferencia alguna el que los directores hayan que-rido establecer distintas clases de socios, ni que el gobierno de los asuntos y bienes de la asociación quede bajo la direc-ción de una clase determinada de miembros.
En cuanto a los votos por delegación, los mismos princi-pios generales son aplicables. La ley no probibe el uso de representantes, los que son directamente autorizados por la carta constitutiva.
La sentencia apelada debe ser revocada, expidiéndose un auto perentorio de mandamus.
Revocada la sentencia apelada y expedido un auto perentorio de mandamus.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.